Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 13
b.	Pending: 1-19

Specification
The new title is reviewed and accepted by examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 13 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “a detection circuit suitable for generating flag signals by combining the sequence signals, and generating a detection signal according to a corresponding one of the flag signals when any of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eto (US 20070230264) in Figs. 5-7 and corresponding sections of the specification describes refreshing mechanism with two counters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/28/2021